DEPARTMENT OF HEALTH & HUMAN SERVICES
Centers for Medicare & Medicaid Services
7500 Security Boulevard, Mail Stop S2-26-12
Baltimore, Maryland 21244-1850

Center for Medicaid and State Operations
SMDL #02-014

September 18, 2002

Dear State Medicaid Director:
This letter is to clarify issues related to supplemental drug rebate agreements and prior
authorization of Medicaid covered outpatient drugs. A number of States have sought
CMS approval of supplemental drug rebate agreements between a State and drug
manufacturers with respect to Medicaid covered outpatient prescription drugs. Some of
these States subject covered outpatient drugs to prior authorization as a means of
encouraging drug manufacturers to enter into separate or supplemental rebate agreements
for covered drugs purchased by Medicaid recipients.
Medicaid Supplemental Drug Rebate Agreements
States may enter separate or supplemental drug rebate agreements as long as such
agreements achieve drug rebates equal to or greater than the drug rebates set forth in the
Secretary’s national rebate agreement with drug manufacturers, which is published at 56
F.R. 7049 (1991). The drug rebate statute, at section 1927(a)(1) of the Social Security
Act (Act), provides that “the Secretary may authorize a State to enter directly into
agreements with a manufacturer.” Also, section 1927(a)(4) of the Act provides that any
drug rebate agreement between a State and drug manufacturers and in effect on
November 5, 1990, may constitute a rebate agreement in compliance with the statute if
CMS determines that any such agreement “provides for rebates that are at least as large
as the rebates otherwise required under this section.” CMS accordingly believes that
Congress intended that States that seek CMS approval under section 1927(a)(1) to enter
directly into agreements with manufacturers must ensure that any such agreement will
achieve drug rebates that are at least equal to the rebates set forth in the Secretary’s rebate
agreements with manufacturers.
We remind States that supplemental drug rebates must be “considered to be a reduction in
the amount expended under the State plan in the quarter for medical assistance” as
required by section 1927(b)(1)(B) of the Act.

Page 2 – State Medicaid Director
Prior Authorization Requirements Related to Supplemental Rebate Agreements
States may subject covered outpatient prescription drugs to prior authorization as a means
of encouraging drug manufacturers to enter into separate or supplemental rebate
agreements for covered drugs purchased by Medicaid recipients. Section 1927(d)(1)(A)
of the Act permits States to subject any covered outpatient drug to a requirement of prior
authorization as long as the State complies with the requirements set forth in section
1927(d)(5). A prior authorization program used to negotiate drug discounts for the
Medicaid program is consistent with those provisions as well as the paramount purpose
of the drug rebate provisions which is to reduce the costs to the Medicaid program for
prescription drugs.
A prior authorization program does not need to comply with the requirements for
restrictive formularies. The formulary provisions of section 1927(d)(4) were added to the
drug rebate provisions in 1993 to give States additional authority to implement restrictive
formularies. Congress passed paragraph (d)(4) expressly stating that “[a] prior
authorization program established by a State under [section 1927(d)(5)] is not a
formulary subject to the requirements of this paragraph.”* Furthermore, since concerns
related to drug use, monitoring, waste, fraud or abuse are separately and independently
addressed by the procedures authorized by sections 1927(d)(6) and 1927(g), a prior
authorization program need not be limited to those concerns. The Act affords States
broad authority and flexibility to implement a prior authorization program in order to
secure cost savings for the Medicaid program.
The operation of a prior authorization program used to negotiate drug discounts for the
Medicaid population is a significant component of a State plan. We would therefore
expect that a State that does not currently have an approved prior authorization State plan
amendment, and that seeks to undertake such a program, would submit to CMS for
review a State plan amendment incorporating the program’s prior authorization
requirements, while simultaneously seeking CMS’s authorization for its proposed
separate or supplemental rebate agreement. A State that has an approved State plan
amendment governing prior authorization requirements, but which seeks for the first time
to use its prior authorization authority to negotiate drug discounts for the Medicaid
program, must amend its State plan to refer to the separate or supplemental rebate
agreement and submit its proposed rebate agreement for CMS authorization.

*

Of course, the formulary provisions of section 1927(d)(4) continue to apply if a
State chooses to make judgments about the therapeutic advantages of a drug excluded
from a formulary, and the State plan must permit coverage of any such drug pursuant to a
prior authorization program that complies with section 1927(d)(5).

Page 3 – State Medicaid Director
Non-Medicaid Supplemental Rebates and Medicaid Prior Authorization
A number of States secure prescription drug benefits, rebates, or discounts for nonMedicaid populations by linking such benefits to a Medicaid prior authorization program.
The Act does not preclude States from negotiating prices, including manufacturer
discounts and rebates for non-Medicaid drug purchases. However, the establishment of a
prior authorization program for Medicaid covered drugs to secure drug benefits, rebates,
or discounts for non-Medicaid populations is a significant component of a State plan and
we would therefore expect that a State would submit such a program for CMS review
under the State plan process. Similarly, the use of any pre-existing prior authorization
program to secure drug benefits, rebates, or discounts for non-Medicaid populations
would constitute a “[m]aterial change[] in State law, . . . policy, or in the State's operation
of the Medicaid program" and we would therefore expect that a State would submit a
plan amendment to CMS for review. (See section 430.12(c)(1)(ii) of the regulations.) In
submitting such a State plan amendment, the State should be prepared to demonstrate
through appropriate evidence that the prior authorization program will further the goals
and objectives of the Medicaid program. A State could make such a demonstration by
submitting appropriate evidence that its prior authorization requirement is designed to
increase the efficiency and economy of the Medicaid program. A State could
demonstrate that its prior authorization requirement furthers Medicaid goals and
objectives by submitting appropriate evidence that the requirement sufficiently benefits
the Medicaid population as a whole by making available to financially needy individuals
medically necessary prescription drugs, thereby improving their health status and making
it less likely that they will become Medicaid eligible.
If you have any questions regarding CMS policy relating to supplemental drug rebate
agreements or prior authorization programs, please direct them to Larry Reed at (410)
786-3325 or Deirdre Duzor at (410) 786-4626.
Sincerely,
/s/
Dennis G. Smith
Director
cc:
CMS Regional Administrators
CMS Associate Regional Administrators
for Medicaid and State Operations

Page 4 – State Medicaid Director
Lee Partridge
Director, Health Policy Unit
American Public Human Services Association
Joy Wilson
Director, Health Committee
National Conference of State Legislatures
Matt Salo
Director of Health Legislation
National Governors Association
Brent Ewig
Senior Director, Access Policy
Association of State and Territorial Health Officials
Trudi Matthews
Senior Health Policy Analyst
Council of State Governments
Jim Frogue
Acting Director, Health and Human Services Task Force
American Legislative Exchange Council

